NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            21-APR-2020
                                            08:27 AM




                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


              KENNETH M. SKAHAN, Claimant-Appellant,
                                 v.
      STUTTS CONSTRUCTION COMPANY, LTD., Employer-Appellee,
                                and
             FIRST INSURANCE COMPANY OF HAWAII, LTD.,
                    Insurance Carrier-Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
      (CASE NO.: AB 2014-041 (WH); DCD NO.: 9-13-45106(M))


              ORDER DENYING THE APRIL 13, 2020 MOTION
               FOR RECONSIDERATION AND DISMISSING THE
             APRIL 14, 2020 MOTION FOR RECONSIDERATION
     (By:   Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

     Upon consideration of "Appellant's Motion for
Reconsideration of the April 1, 2020 Summary Disposition Order",
filed on April 13, 2020, and a similar motion filed on April 14,
2020, by self-represented Claimant-Appellant Kenneth M. Skahan
(Skahan), the papers in support, and the record, it appears that:
          (1) In the April 13, 2020 motion, Skahan seeks
reconsideration of the court’s April 1, 2020 Summary Disposition
Order, but fails to raise any point of law or fact overlooked or
misapprehended in the Summary Disposition Order. See Hawai#i
Rules of Appellate Procedure (HRAP) Rule 40(b).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          (2) The April 14, 2020 motion is untimely under HRAP
Rule 40(a).
          Therefore, IT IS HEREBY ORDERED that the April 13, 2020
motion is denied.
          IT IS FURTHER ORDERED that the April 14, 2020 motion is
dismissed as untimely.
          DATED: Honolulu, Hawai#i, April 21, 2020.



                                      /S/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2